UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant [x] Filed by a party other than the Registrant Check the appropriate box: []Preliminary Proxy Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [x]Definitive Proxy Statement []Definitive Additional Materials []Soliciting Material Pursuant to §240.14a.12 BorgWarner Inc. (Name of Registrant as Specified In its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [x] No fee required. Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth in the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: [ ]Fee paid previously with preliminary materials. [ ]Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: TABLE OF CONTENTS PROPOSAL 1 – ELECTION OF DIRECTORS REPORT OF THE BORGWARNER INC. AUDIT COMMITTEE COMPENSATION DISCUSSION AND ANALYSIS COMPENSATION COMMITTEE REPORT EXECUTIVE COMPENSATION All Other Compensation Table Grants of Plan-Based Awards Outstanding Equity Awards at Fiscal Year End Option Exercises and Stock Vested Pension Benefits Non-Qualified Deferred Compensation Potential Payments Upon Termination or Change of Control Director Compensation PROPOSAL 2 – RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FEES AND SERVICES OTHER INFORMATION BORGWARNER INC. NOTICE OF ANNUAL MEETING OF STOCKHOLDERS Auburn Hills, Michigan March16, Dear Stockholder: BorgWarner Inc. will hold its annual meeting of stockholders at its headquarters located at 3850 Hamlin Road, Auburn Hills, Michigan, 48326, on April28, 2010, at 9:00a.m., local time, for the following purposes: 1. To elect four nominees for ClassII Directors to serve for the next three years; 2. To ratify the appointment of PricewaterhouseCoopers LLP as the independent registered public accounting firm for the Company for 2010; and 3. To transact such other business as may properly come before the meeting or any adjournment or postponement thereof. Only stockholders of record at the close of business on March2, 2010 are entitled to vote at the meeting or any adjournment or postponement thereof. We have elected to furnish materials for the annual meeting via the internet.Beginning on or about March 19, 2010, we will mail a notice of internet availability to most of our stockholders containing instructions on how to access the proxy materials and vote online.All of our other stockholders will be sent a copy of our proxy materials by mail or e-mail on or about March 19, 2010.See the first page of the proxy statement and your proxy card for more information on how you can elect to receive your proxy materials over the internet or by e-mail if you received them by mail this year. YOUR VOTE IS IMPORTANT!You can submit your proxy by telephone or the internet by following the instructions on page 1 of the proxy statement.If you received a paper copy of our proxy statement, you can vote by returning a proxy card. If you attend the meeting, you may vote in person if you wish to do so, even if you have previously submitted your proxy.Please read the attached proxy statement carefully as it describes in greater detail the matters to be acted upon and your voting rights with respect to those matters.The enclosed proxy card is solicited by the Board of Directors of the Company. Along with the attached proxy statement, we are sending you our Annual Report on Form 10-K for our fiscal year ended December 31, 2009.Stockholders are not to regard our Annual Report on Form 10-K, which includes our audited financial statements, as proxy solicitation material. By Order of the Board of Directors /s/ John J. Gasparovic John J. Gasparovic Secretary IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR OUR ANNUAL MEETING Our proxy statement and our 2009 annual report to stockholders are available at http://www.proxyvote.com YOUR VOTE IS IMPORTANT! Please vote as promptly as possible by using the internet or telephone or by signing, dating and returning the proxy card mailed to those who receive paper copies of this proxy statement. Table of Contents BORGWARNER
